UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

)
UNITED STATES OF AMERICA )
)
V. ) Criminal No. 21-0598 (PLF)

)
TERENCE SUTTON )
and )
ANDREW ZABAVSKY, )
)
Defendants. )
_ )

ORDER

For the reasons and constraints set forth in the accompanying Opinion, it is hereby

ORDERED that the government’s Motion in Limine to Exclude Inadmissible
Expert Testimony [Dkt. No. 219] is GRANTED IN PART and DENIED IN PART; it is

FURTHER ORDERED that John J. Brennan’s testimony is admitted in part and
excluded in part; Bruce-Alan Barnard’s testimony is excluded in full; Michael A. Wear’s
testimony is admitted in part and excluded in part; and James K. Dahlquist’s testimony is

excluded in full; it is

FURTHER ORDERED that defendant Andrew Zabavsky’s Daubert Motion to

 

Preclude Expert Testimony [Dkt. No. 220] is DENIED IN FULL; it is
FURTHER ORDERED that defendant Terence Sutton’s Motion to Exclude

Expert Testimony [Dkt. No. 221] is GRANTED IN PART and DENIED IN PART; it is
FURTHER ORDERED that Robert Drago’s testimony (as proffered and
narrowed in scope on November 1, 2022) is admitted in full; Carolyn Totaro’s testimony is
admitted in part and excluded in part; and Mark Hammond’s testimony is admitted in full; it is

FURTHER ORDERED that the government’s Motion in Limine to Exclude
Defendant Sutton’s Crash Reconstruction Opinion Testimony [Dkt. No. 293] is GRANTED IN
PART and DENIED IN PART; and it is

FURTHER ORDERED Thomas Langley’s testimony is admitted in part and

excluded in part.

SO ORDERED.

PAUL L. FRIEDMAN
United States District Judge

DATE: iv fre laa